 

 

 

 

 

STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE

 

 

by and among

 

ASAH CORP.

 

a Delaware Corporation

 

and

 

AMERICAN SURGICAL ASSISTANTS, INC.

 

a Texas Corporation

 

 

 

 

 

 

 

 

 

 

effective as of October 10, 2005

 

 

 

 


--------------------------------------------------------------------------------

 

 

 

STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE

 

THIS STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE, made and entered into this
10th day of October, 2005, by and among ASAH Corp., a Delaware corporation with
its principal place of business located at 10039 Bissonnet, Suite 250, Houston,
Texas 77036 (“ASAH”); American Surgical Assistants, Inc., a Texas Corporation
with its principal place of business at 10039 Bissonnet, Suite 250, Houston,
Texas 77036 (“ASA”) and the shareholders of shareholders of American Surgical
Assistants, Inc. (“Shareholders”) (collectively ASA and the ASA shareholders
shall be known as the “ASA Group”).

 

Premises

 

A.         This Agreement provides for the acquisition of ASA whereby ASA shall
become a wholly owned subsidiary of ASAH and in connection therewith, the
issuance of a total of 12,000,000 shares of ASAH to the Shareholders.

 

B.         The boards of directors of ASA and ASAH have determined, subject to
the terms and conditions set forth in this Agreement, that the transaction
contemplated hereby is desirable and in the best interests of their
stockholders, respectively. This Agreement is being entered into for the purpose
of setting forth the terms and conditions of the proposed acquisition.

 

Agreement

 

NOW, THEREFORE, on the stated premises and for and in consideration of the
mutual covenants and agreements hereinafter set forth and the mutual benefits to
the parties to be derived here from, it is hereby agreed as follows:

 

ARTICLE I

REPRESENTATIONS, COVENANTS AND WARRANTIES OF

ASAH CORP.

 

As an inducement to and to obtain the reliance of ASA, ASAH represents and
warrants as follows:

 

Section 1.1     Organization. ASAH is a corporation duly organized, validly
existing, and in good standing under the laws of Delaware and has the corporate
power and is duly authorized, qualified, franchised and licensed under all
applicable laws, regulations, ordinances and orders of public authorities to own
all of its properties and assets and to carry on its business in all material
respects as it is now being conducted, including qualification to do business as
a foreign corporation in the jurisdiction in which the character and location of
the assets owned by it or the nature of the business transacted by it requires
qualification. Included in the Schedules attached hereto (hereinafter defined)
are complete and correct copies of the articles of incorporation, bylaws and
amendments thereto as in effect on the date hereof. The execution and delivery
of this Agreement does not and the consummation of the transactions contemplated
by this Agreement in accordance with the terms hereof will not violate any
provision of Holding’s articles of incorporation or bylaws. ASAH has full power,
authority and legal right and has taken all action required by law, its articles
of incorporation, its bylaws or otherwise to authorize the execution and
delivery of this Agreement.

 


--------------------------------------------------------------------------------

 

 



Section 1.2     Capitalization. The authorized capitalization of ASAH consists
of 100,000,000 Common Shares, $0.001 par value per share, and 10,000,000 shares
of Preferred Stock, $0.001 par value. As of the date hereof, ASAH has 21,230,700
common shares issued and outstanding.

 

All issued and outstanding shares are legally issued, fully paid and
nonassessable and are not issued in violation of the preemptive or other rights
of any person. ASAH has no securities, warrants or options authorized or issued.

 

 

Section 1.3

Subsidiaries.

ASAH has no subsidiaries.

 

 

Section 1.4

Tax Matters: Books and Records.

 

(a) The books and records, financial and others, of ASAH are in all material
respects complete and correct and have been maintained in accordance with good
business accounting practices; and

 

(b) ASAH has no liabilities with respect to the payment of any country, federal,
state, county, or local taxes (including any deficiencies, interest or
penalties).

 

(c) ASAH shall remain responsible for all debts incurred by ASAH prior to the
date of closing.

 

Section 1.5     Litigation and Proceedings. There are no actions, suits,
proceedings or investigations pending or threatened by or against or affecting
ASAH or its properties, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign or before any
arbitrator of any kind that would have a material adverse affect on the
business, operations, financial condition or income of ASAH. ASAH is not in
default with respect to any judgment, order, writ, injunction, decree, award,
rule or regulation of any court, arbitrator or governmental agency or
instrumentality or of any circumstances which, after reasonable investigation,
would result in the discovery of such a default.

 

Section 1.6     Material Contract Defaults.   ASAH is not in default in any
material respect under the terms of any outstanding contract, agreement, lease
or other commitment which is material to the business, operations, properties,
assets or condition of ASAH, and there is no event of default in any material
respect under any such contract, agreement, lease or other commitment in respect
of which ASAH has not taken adequate steps to prevent such a default from
occurring.

 

Section 1.7 Information. The information concerning ASAH as set forth in this
Agreement and in the attached Schedules is complete and accurate in all material
respects and does not contain any untrue statement of a material fact or omit to
state a material fact required to make the statements made in light of the
circumstances under which they were made, not misleading.

 

Section 1.8 Title and Related Matters. ASAH has good and marketable title to and
is the sole and exclusive owner of all of its properties, inventory, interest in
properties and assets, real and personal (collectively, the “Assets”) free and
clear of all liens, pledges, charges or encumbrances. ASAH owns free and clear
of any liens, claims, encumbrances, royalty interests or other restrictions or
limitations of any nature whatsoever and all procedures, techniques, marketing
plans, business plans, methods of management or other information utilized in
connection with ASAH’ business. No third party

 


--------------------------------------------------------------------------------

 

has any right to, and ASAH has not received any notice of infringement of or
conflict with asserted rights of other with respect to any product, technology,
data, trade secrets, know-how, proprietary techniques, trademarks, service
marks, trade names or copyrights which, singly on in the aggregate, if the
subject of an unfavorable decision ruling or finding, would have a materially
adverse affect on the business, operations, financial conditions or income of
ASAH or any material portion of its properties, assets or rights.

 

 

Section 1.9

Contracts

On the closing date:

 

(a) There are no material contracts, agreements franchises, license agreements,
or other commitments to which ASAH is a party or by which it or any of its
properties are bound:

 

(b) ASAH is not a party to any contract, agreement, commitment or instrument or
subject to any charter or other corporate restriction or any judgment, order,
writ, injunction, decree or award materially and adversely affects, or in the
future may (as far as ASAH can now foresee) materially and adversely affect ,
the business, operations, properties, assets or conditions of ASAH; and

 

(c) ASAH is not a party to any material oral or written: (I) contract for the
employment of any officer or employee; (ii) profit sharing, bonus, deferred
compensation, stock option, severance pay, pension benefit or retirement plan,
agreement or arrangement covered by Title IV of the Employee Retirement Income
Security Act, as amended; (iii) agreement, contract or indenture relating to the
borrowing of money; (iv) guaranty of any obligation for the borrowing of money
or otherwise, excluding endorsements made for collection and other guaranties,
of obligations, which, in the aggregate exceeds $1,000; (v) consulting or other
contract with an unexpired term of more than one year or providing for payments
in excess of $10,000 in the aggregate; (vi) collective bargaining agreement;
(vii) contract, agreement or other commitment involving payments by it for more
than $10,000 in the aggregate.

 

Section 1.10 Compliance With Laws and Regulations. To the best of ASAH’s
knowledge and belief, ASAH has complied with all applicable statutes and
regulations of any federal, state or other governmental entity or agency
thereof, except to the extent that noncompliance would not materially and
adversely affect the business, operations, properties, assets or condition of
ASAH or would not result in ASAH incurring material liability.

 

Section 1.11 Insurance. All of the insurable properties of ASAH are insured for
ASAH ‘s benefit under valid and enforceable policy or policies containing
substantially equivalent coverage and will be outstanding and in full force at
the Closing Date.

 

Section 1.12 Approval of Agreement. The directors of ASAH have authorized the
execution and delivery of the Agreement by and have approved the transactions
contemplated hereby.

 

Section 1.13 Material Transactions or Affiliations. There are no material
contracts or agreements of arrangement between ASAH and any person, who was at
the time of such contract, agreement or arrangement an officer, director or
person owning of record, or known to beneficially own ten percent (10%) or more
of the issued and outstanding Common Shares of ASAH and which is to be performed
in whole or in part after the date hereof. ASAH has no commitment, whether
written or oral, to lend any funds to, borrow any money from or enter into
material transactions with any such affiliated

 


--------------------------------------------------------------------------------

 

person.

 

Section 1.14   No Conflict With Other Instruments. The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, or
constitute an event of default under, any material indenture, mortgage, deed of
trust or other material contract, agreement or instrument to which ASAH is a
party or to which any of its properties or operations are subject.

 

Section 1.15   Governmental Authorizations.        ASAH has all licenses,
franchises, permits or other governmental authorizations legally required to
enable it to conduct its business in all material respects as conducted on the
date hereof. Except for compliance with federal and state securities and
corporation laws, as hereinafter provided, no authorization, approval, consent
or order of, or registration, declaration or filing with, any court or other
governmental body is required in connection with the execution and delivery by
ASAH of this Agreement and the consummation of the transactions contemplated
hereby.

 

ARTICLE II

REPRESENTATIONS, COVENANTS AND WARRANTIES

OF AMERICAN SURGICAL ASSISTANTS, INC.

 

As an inducement to, and to obtain the reliance of ASAH, ASA represents and
warrants as follows:

 

Section 2.1     Organization.                ASA is a corporation duly
organized, validly existing and in good standing under the laws of Texas and has
the corporate power and is duly authorized, qualified, franchised and licensed
under all applicable laws, regulations, ordinances and orders of public
authorities to own all of its properties and assets and to carry on its business
in all material respects as it is now being conducted, including qualification
to do business as a foreign entity in the country or states in which the
character and location of the assets owned by it or the nature of the business
transacted by it requires qualification. Included in the Attached Schedules (as
hereinafter defined) are complete and correct copies of the articles of
incorporation, bylaws and amendments thereto as in effect on the date hereof.
The execution and delivery of this Agreement does not and the consummation of
the transactions contemplated by this Agreement in accordance with the terms
hereof will not, violate any provision of ASA’s certificate of incorporation or
bylaws. ASA has full power, authority and legal right and has taken all action
required by law, its articles of incorporation, bylaws or otherwise to authorize
the execution and delivery of this Agreement.

 

Section 2.2    Capitalization. The authorized capitalization of ASA consists of
1,000 shares of common stock, no par value and no preferred shares. As of the
date hereof, there are 900 shares of common stock issued and outstanding.

 

All issued and outstanding common shares have been legally issued, fully paid,
are nonassessable and not issued in violation of the preemptive rights of any
other person. ASA has no other securities, warrants or options authorized or
issued.

 

 

Section 2.3

Subsidiaries.

ASA has no subsidiaries.

 

 


--------------------------------------------------------------------------------

 

 

 

Section 2.4

Tax Matters; Books & Records

 

(a)          The books and records, financial and others, of ASA are in all
material respects complete and correct and have been maintained in accordance
with good business accounting practices; and

 

(b)          ASA has no liabilities with respect to the payment of any country,
federal, state, county, local or other taxes (including any deficiencies,
interest or penalties).

 

 

(c)

ASA shall remain responsible for all debts incurred prior to the closing.

 

Section 2.5     Information. The information concerning ASA as set forth in this
Agreement and in the attached Schedules is complete and accurate in all material
respects and does not contain any untrue statement of a material fact or omit to
state a material fact required to make the statements made, in light of the
circumstances under which they were made, not misleading.

 

Section 2.6     Title and Related Matters.      ASA has good and marketable
title to and is the sole and exclusive owner of all of its properties,
inventory, interests in properties and assets, real and personal (collectively,
the “Assets”) free and clear of all liens, pledges, charges or encumbrances.
Except as set forth in the Schedules attached hereto, ASA owns free and clear of
any liens, claims, encumbrances, royalty interests or other restrictions or
limitations of any nature whatsoever and all procedures, techniques, marketing
plans, business plans, methods of management or other information utilized in
connection with ASA’s business. Except as set forth in the attached Schedules,
no third party has any right to, and ASA has not received any notice of
infringement of or conflict with asserted rights of others with respect to any
product, technology, data, trade secrets, know-how, proprietary techniques,
trademarks, service marks, trade names or copyrights which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
have a materially adverse affect on the business, operations, financial
conditions or income of ASA or any material portion of its properties, assets or
rights.

 

Section 2.7     Litigation and Proceedings.         There are no actions, suits
or proceedings pending or threatened by or against or affecting ASA, at law or
in equity, before any court or other governmental agency or instrumentality,
domestic or foreign or before any arbitrator of any kind that would have a
material adverse effect on the business, operations, financial condition, income
or business prospects of ASA. ASA does not have any knowledge of any default on
its part with respect to any judgement, order, writ, injunction, decree, award,
rule or regulation of any court, arbitrator or governmental agency or
instrumentality.

 

 

Section 2.8

Contracts.

On the Closing Date:

 

(a) There are no material contracts, agreements, franchises, license agreements,
or other commitments to which ASA is a party or by which it or any of its
properties are bound;

 

(b) ASA is not a party to any contract, agreement, commitment or instrument or
subject to any charter or other corporate restriction or any judgment, order,
writ, injunction, decree or award which materially and adversely affects, or in
the future may (as far as ASA can now foresee) materially and adversely affect,
the business,

 


--------------------------------------------------------------------------------

 

operations, properties, assets or conditions of ASA; and

 

(c)  ASA is not a party to any material oral or written: (i) contract for the
employment of any officer or employee; (ii) profit sharing, bonus, deferred
compensation, stock option, severance pay, pension, benefit or retirement plan,
agreement or arrangement covered by Title IV of the Employee Retirement Income
Security Act, as amended; (iii) agreement, contract or indenture relating to the
borrowing of money; (iv) guaranty of any obligation for the borrowing of money
or otherwise, excluding endorsements made for collection and other guaranties of
obligations, which, in the aggregate exceeds $1,000; (v) consulting or other
contract with an unexpired term of more than one year or providing for payments
in excess of $10,000 in the aggregate; (vi) collective bargaining agreement;
(vii) contract, agreement, or other commitment involving payments by it for more
than $10,000 in the aggregate.

 

Section 2.9     No Conflict With Other Instruments.       The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, or
constitute an event of default under, any material indenture, mortgage, deed of
trust or other material contract, agreement or instrument to which ASA is a
party or to which any of its properties or operations are subject.

 

Section 2.10   Material Contract Defaults. To the best of ASA’s knowledge and
belief, it is not in default in any material respect under the terms of any
outstanding contract, agreement, lease or other commitment which is material to
the business, operations, properties, assets or condition of ASA, and there is
no event of default in any material respect under any such contract, agreement,
lease or other commitment in respect of which ASA has not taken adequate steps
to prevent such a default from occurring.

 

Section 2.11  Governmental Authorizations. To the best of ASA’s knowledge, ASA
has all licenses, franchises, permits and other governmental authorizations that
are legally required to enable it to conduct its business operations in all
material respects as conducted on the date hereof. Except for compliance with
federal and state securities or corporation laws, no authorization, approval,
consent or order of, or registration, declaration or filing with, any court or
other governmental body is required in connection with the execution and
delivery by ASA of the transactions contemplated hereby.

 

Section 2.12   Compliance With Laws and Regulations. To the best of ASA’s
knowledge and belief, ASA has complied with all applicable statutes and
regulations of any federal, state or other governmental entity or agency
thereof, except to the extent that noncompliance would not materially and
adversely affect the business, operations, properties, assets or condition of
ASA or would not result in ASA ‘s incurring any material liability.

 

Section 2.13  Insurance. All of the insurable properties of ASA are insured for
ASA’s benefit under valid and enforceable policy or policies containing
substantially equivalent coverage and will be outstanding and in full force at
the Closing Date.

 

Section 2.14   Approval of Agreement.     The directors of ASA have authorized
the execution and delivery of the Agreement and have approved the transactions
contemplated hereby.

 


--------------------------------------------------------------------------------

 

 



Section 2.15   Material Transactions or Affiliations.        As of the Closing
Date, there will exist no material contract, agreement or arrangement between
ASA and any person who was at the time of such contract, agreement or
arrangement an officer, director or person owning of record, or known by ASA to
own beneficially, ten percent (10%) or more of the issued and outstanding Common
Shares of ASA and which is to be performed in whole or in part after the date
hereof except with regard to an agreement with the ASA shareholders providing
for the distribution of cash to provide for payment of federal and state taxes
on Subchapter S income. ASA has no commitment, whether written or oral, to lend
any funds to, borrow any money from or enter into any other material
transactions with, any such affiliated person.

 

ARTICLE III

 

EXCHANGE PROCEDURE AND OTHER CONSIDERATION

 

Section 3.1     Share Exchange/Delivery of ASA Securities.        On the Closing
Date, the holders of all of the ASA Common Shares shall deliver to ASAH (i)
certificates or other documents evidencing all of the issued and outstanding ASA
Common Shares, duly endorsed in blank or with executed power attached thereto in
transferrable form. On the Closing Date, all previously issued and outstanding
Common Shares of ASA shall be transferred to ASAH, so that ASA shall become a
wholly owned subsidiary of ASAH.

 

Section 3.2 Issuance of ASAH Common Shares. In exchange for all of the ASA
Common Shares tendered pursuant to Section 3.1, ASAH shall issue to the ASA
shareholders a total of 12,000,000 shares of ASAH common stock in the following
manner. Such shares are restricted in accordance with Rule 144 of the 1933
Securities Act.

 

 

Zak Elgamal-6,000,000 shares

 

 

Jaime Olmo-Rivas-6,000,000 shares

 

Section 3.3     Events Prior to Closing. Upon execution hereof or as soon
thereafter as practical, management of ASAH and ASA shall execute, acknowledge
and deliver (or shall cause to be executed, acknowledged and delivered) any and
all certificates, opinions, financial statements, schedules, agreements,
resolutions rulings or other instruments required by this Agreement to be so
delivered, together with such other items as may be reasonably requested by the
parties hereto and their respective legal counsel in order to effectuate or
evidence the transactions contemplated hereby, subject only to the conditions to
Closing referenced herein below. In addition, prior to Closing, ASA shall
provide ASAH with updated audited financial statements to be filed with ASAH’s
Form 8-K filing with the SEC within three (3) days of Closing.

 

Section 3.4     Closing.          The closing (“Closing”) of the transactions
contemplated by this Agreement shall be September 20, 2005.

 

 

Section 3.5

Termination.

 

(a) This Agreement may be terminated by the board of directors or majority
interest of Shareholders of either ASAH or ASA, respectively, at any time prior
to the Closing Date if:

 

 


--------------------------------------------------------------------------------

 

 

(i) there shall be any action or proceeding before any court or any governmental
body which shall seek to restrain, prohibit or invalidate the transactions
contemplated by this Agreement and which, in the judgment of such board of
directors, made in good faith and based on the advice of its legal counsel,
makes it inadvisable to proceed with the exchange contemplated by this
Agreement; or

 

(ii) any of the transactions contemplated hereby are disapproved by any
regulatory authority whose approval is required to consummate such transactions.

 

In the event of termination pursuant to this paragraph (a) of this Section 3.5,
no obligation, right, or liability shall arise hereunder and each party shall
bear all of the expenses incurred by it in connection with the negotiation,
drafting and execution of this Agreement and the transactions herein
contemplated.

 

(b) This Agreement may be terminated at any time prior to the Closing Date by
action of the board of directors of ASAH if ASA shall fail to comply in any
material respect with any of its covenants or agreements contained in this
Agreement or if any of the representations or warranties of ASA contained herein
shall be inaccurate in any material respect, which noncompliance or inaccuracy
is not cured after 20 days written notice thereof is given to ASA. If this
Agreement is terminated pursuant to this paragraph (b) of this Section 3.5, this
Agreement shall be of no further force or effect and no obligation, right or
liability shall arise hereunder.

 

(c) This Agreement may be terminated at any time prior to the Closing Date by
action of the board of directors of ASA if ASAH shall fail to comply in any
material respect with any of its covenants or agreements contained in this
Agreement or if any of the representations or warranties of ASAH contained
herein shall be inaccurate in any material respect, which noncompliance or
inaccuracy is not cured after 20 days written notice thereof is given to ASAH.
If this Agreement is terminated pursuant to this paragraph (d) of this Section
3.5, this Agreement shall be of no further force or effect and no obligation,
right or liability shall arise hereunder.

 

In the event of termination pursuant to paragraph (b) and (c) of this Section
3.5, the breaching party shall bear all of the expenses incurred by the other
party in connection with the negotiation, drafting and execution of this
Agreement and the transactions herein contemplated.

 

Section 3.6     Directors of ASAH After Acquisition. After the Closing Date, Zak
Elgamal shall remain the sole member of the Board of Directors of ASAH. Each
director shall hold office until his successor shall have been duly elected and
shall have qualified or until his earlier death, resignation or removal.

 

Section 3.7     Officers of ASAH. Upon the closing, the following person shall
remain the sole officer of ASAH:

 

 

NAME

OFFICE

 

 

Zak Elgamal

Chief Executive Officer, Chief Financial Officer, President and Secretary

 

 


--------------------------------------------------------------------------------

 

 

ARTICLE IV

SPECIAL COVENANTS

 

Section 4.1    Access to Properties and Records. Prior to closing, ASAH and ASA
will each afford to the officers and authorized representatives of the other
full access to the properties, books and records of each other, in order that
each may have full opportunity to make such reasonable investigation as it shall
desire to make of the affairs of the other and each will furnish the other with
such additional financial and operating data and other information as to the
business and properties of each other, as the other shall from time to time
reasonably request.

 

Section 4.2   Availability of Rule 144. ASAH and ASA shareholders holding
“restricted securities, “ as that term is defined in Rule 144 promulgated
pursuant to the Securities Act will remain as “restricted securities”. ASAH is
under no obligation to register such shares under the Securities Act, or
otherwise. The stockholders of ASAH and ASA holding restricted securities of
ASAH and ASA as of the date of this Agreement and their respective heirs,
administrators, personal representatives, successors and assigns, are intended
third party beneficiaries of the provisions set forth herein. The covenants set
forth in this Section 4.2 shall survive the Closing and the consummation of the
transactions herein contemplated.

 

Section 4.3   Special Covenants and Representations Regarding the ASAH Common
Shares to be Issued in the Exchange. The consummation of this Agreement,
including the issuance of the ASAH Common Shares to the Shareholders of ASA as
contemplated hereby, constitutes the offer and sale of securities under the
Securities Act, and applicable state statutes. Such transaction shall be
consummated in reliance on exemptions from the registration and prospectus
delivery requirements of such statutes which depend, inter alia, upon the
circumstances under which the ASA Shareholders acquire such securities.

 

Section 4.4    Third Party Consents. ASAH and ASA agree to cooperate with each
other in order to obtain any required third party consents to this Agreement and
the transactions herein contemplated.

 

 

Section 4.5

Actions Prior and Subsequent to Closing.

 

(a)        From and after the date of this Agreement until the Closing Date,
except as permitted or contemplated by this Agreement, ASAH and ASA will each
use its best efforts to:

 

(i)   maintain and keep its properties in states of good repair and condition as
at present, except for depreciation due to ordinary wear and tear and damage due
to casualty;

(ii)  maintain in full force and effect insurance comparable in amount and in
scope of coverage to that now maintained by it;

(iii) perform in all material respects all of its obligations under material
contracts, leases and instruments relating to or affecting its assets,
properties and business;

 

(b)        From and after the date of this Agreement until the Closing Date,
ASAH will not, without the prior consent of ASA:

 


--------------------------------------------------------------------------------

 

 



(i) except as otherwise specifically set forth herein, make any change in its
articles of incorporation or bylaws;

(ii) declare or pay any dividend on its outstanding Common Shares, except as may
otherwise be required by law, or effect any stock split or otherwise change its
capitalization, except as provided herein;

(iii) enter into or amend any employment, severance or agreements or
arrangements with any directors or officers;

(iv) grant, confer or award any options, warrants, conversion rights or other
rights not existing on the date hereof to acquire any Common Shares; or

 

(v) purchase or redeem any Common Shares.

 

Section 4.6

Indemnification.

 

(a) ASAH hereby agrees to indemnify ASA, each of the officers, agents and
directors and current shareholders of ASA as of the Closing Date against any
loss, liability, claim, damage or expense (including, but not limited to, any
and all expense whatsoever reasonably incurred in investigating, preparing or
defending against any litigation, commenced or threatened or any claim
whatsoever), to which it or they may become subject to or rising out of or based
on any inaccuracy appearing in or misrepresentation made in this Agreement. The
indemnification provided for in this paragraph shall survive the Closing and
consummation of the transactions contemplated hereby and termination of this
Agreement; and

 

(b) ASA hereby agrees to indemnify ASAH, each of the officers, agents, directors
and current shareholders of ASAH as of the Closing Date against any loss,
liability, claim, damage or expense (including, but not limited to, any and all
expense whatsoever reasonably incurred in investigating, preparing or defending
against any litigation, commenced or threatened or any claim whatsoever), to
which it or they may become subject arising out of or based on any inaccuracy
appearing in or misrepresentation made in this Agreement. The indemnification
provided for in this paragraph shall survive the Closing and consummation of the
transactions contemplated hereby and termination of this Agreement.

 

ARTICLE V

 

CONDITIONS PRECEDENT TO OBLIGATIONS OF ASAH

 

The obligations of ASAH under this Agreement are subject to the satisfaction, at
or before the Closing Date, of the following conditions:

 

Section 5.1     Accuracy of Representations. The representations and warranties
made by ASAH in this Agreement were true when made and shall be true at the
Closing Date with the same force and effect as if such representations and
warranties were made at the Closing Date (except for changes therein permitted
by this Agreement), and ASAH shall have performed or compiled with all covenants
and conditions required by this Agreement to be performed or complied with by
ASAH prior to or at the Closing. ASA shall be furnished with a certificate,
signed by a duly authorized officer of ASAH and dated the Closing Date, to the
foregoing effect.

 


--------------------------------------------------------------------------------

 

 



Section 5.2     Director Approval.    The Board of Directors of ASAH shall have
approved this Agreement and the transactions contemplated herein.

 

Section 5.3     Officer’s Certificate.   ASA shall have been furnished with a
certificate dated the Closing Date and signed by a duly authorized officer of
ASAH to the effect that: (a) the representations and warranties of ASAH set
forth in the Agreement and in all Exhibits, Schedules and other documents
furnished in connection herewith are in all material respects true and correct
as if made on the Effective Date; (b) ASAH has performed all covenants,
satisfied all conditions, and complied with all other terms and provisions of
this Agreement to be performed, satisfied or complied with by it as of the
Effective Date; (c) since such date and other than as previously disclosed to
ASA, ASAH has not entered into any material transaction other than transactions
which are usual and in the ordinary course if its business; and (d) no
litigation, proceeding, investigation or inquiry is pending or, to the best
knowledge of ASAH, threatened, which might result in an action to enjoin or
prevent the consummation of the transactions contemplated by this Agreement or,
to the extent not disclosed in the ASAH Schedules, by or against ASAH which
might result in any material adverse change in any of the assets, properties,
business or operations of ASAH.

 

Section 5.4     No Material Adverse Change.          Prior to the Closing Date,
there shall not have occurred any material adverse change in the financial
condition, business or operations of nor shall any event have occurred which,
with the lapse of time or the giving of notice, may cause or create any material
adverse change in the financial condition, business or operations of ASAH.

 

Section 5.5     Other Items.       ASA shall have received such further
documents, certificates or instruments relating to the transactions contemplated
hereby as ASA may reasonably request.

 

ARTICLE VI

 

CONDITIONS PRECEDENT TO OBLIGATIONS OF ASA

 

The obligations of ASA under this Agreement are subject to the satisfaction, at
or before the Closing date (unless otherwise indicated herein), of the following
conditions:

 

Section 6.1     Accuracy of Representations.         The representations and
warranties made by ASA in this Agreement were true when made and shall be true
as of the Closing Date (except for changes therein permitted by this Agreement)
with the same force and effect as if such representations and warranties were
made at and as of the Closing Date, and ASA shall have performed and complied
with all covenants and conditions required by this Agreement to be performed or
complied with by ASA prior to or at the Closing. ASAH shall have been furnished
with a certificate, signed by a duly authorized executive officer of ASA and
dated the Closing Date, to the foregoing effect.

 

Section 6.2 Director Approval. The Board of Directors of ASA shall have approved
this Agreement and the transactions contemplated herein.

 

Section 6.3     Officer’s Certificate.   ASAH shall be furnished with a
certificate dated the Closing date and signed by a duly authorized officer of
ASA to the effect that: (a) the representations and warranties of ASA set forth
in the Agreement and in all Exhibits, Schedules and other documents furnished in
connection herewith are in all material respects true and correct as if made on
the Effective Date; and (b) ASA had performed all covenants, satisfied all
conditions, and complied with all other terms

 


--------------------------------------------------------------------------------

 

and provisions of the Agreement to be performed, satisfied or complied with by
it as of the Effective Date.

 

Section 6.4     No Material Adverse Change. Prior to the Closing Date, there
shall not have occurred any material adverse change in the financial condition,
business or operations of nor shall any event have occurred which, with the
lapse of time or the giving of notice, may cause or create any material adverse
change in the financial condition, business or operations of ASA.

 

ARTICLE VII

MISCELLANEOUS

 

Section 7.1     Brokers and Finders. Each party hereto hereby represents and
warrants that it is under no obligation, express or implied, to pay certain
finders in connection with the bringing of the parties together in the
negotiation, execution, or consummation of this Agreement. The parties each
agree to indemnify the other against any claim by any third person for any
commission, brokerage or finder’s fee or other payment with respect to this
Agreement or the transactions contemplated hereby based on any alleged agreement
or understanding between the indemnifying party and such third person, whether
express or implied from the actions of the indemnifying party.

 

Section 7.2     Law, Forum and Jurisdiction.  This Agreement shall be construed
and interpreted in accordance with the laws of the State of New Jersey, United
States of America.

 

Section 7.3    Notices. Any notices or other communications required or
permitted hereunder shall be sufficiently given if personally delivered to it or
sent by registered mail or certified mail, postage prepaid, or by prepaid
telegram addressed as follows:

 

 

 

If to ASAH :

10039 Bissonnet

Suite 250

Houston, Texas 77036

 

 

If to ASA:

10039 Bissonnet

Suite 250

Houston, Texas 77036

 

or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given as of the date so delivered, mailed or telegraphed.

 

Section 7.4     Attorneys’ Fees.      In the event that any party institutes any
action or suit to enforce this Agreement or to secure relief from any default
hereunder or breach hereof, the breaching party or parties shall reimburse the
non-breaching party or parties for all costs, including reasonable attorneys’
fees, incurred in connection therewith and in enforcing or collecting any
judgment rendered therein.

 

Section 7.5     Confidentiality.          Each party hereto agrees with the
other party that, unless and until the transactions contemplated by this
Agreement have been consummated, they and their representatives will hold in
strict confidence all data and information obtained with respect to another

 


--------------------------------------------------------------------------------

 

party or any subsidiary thereof from any representative, officer, director or
employee, or from any books or records or from personal inspection, of such
other party, and shall not use such data or information or disclose the same to
others, except: (i) to the extent such data is a matter of public knowledge or
is required by law to be published; and (ii) to the extent that such data or
information must be used or disclosed in order to consummate the transactions
contemplated by this Agreement.

 

Section 7.6     Schedules; Knowledge.       Each party is presumed to have full
knowledge of all information set forth in the other party’s schedules delivered
pursuant to this Agreement.

 

Section 7.7     Third Party Beneficiaries.    This contract is solely between
ASAH and ASA and except as specifically provided, no director, officer,
stockholder, employee, agent, independent contractor or any other person or
entity shall be deemed to be a third party beneficiary of this Agreement.

 

Section 7.8     Entire Agreement.     This Agreement represents the entire
agreement between the parties relating to the subject matter hereof. This
Agreement alone fully and completely expresses the agreement of the parties
relating to the subject matter hereof. There are no other courses of dealing,
understanding, agreements, representations or warranties, written or oral,
except as set forth herein. This Agreement may not be amended or modified,
except by a written agreement signed by all parties hereto.

 

Section 7.9     Survival; Termination. The representations, warranties and
covenants of the respective parties shall survive the Closing Date and the
consummation of the transactions herein contemplated for 18 months.

 

Section 7.10   Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.

 

Section 7.11    Amendment or Waiver.       Every right and remedy provided
herein shall be cumulative with every other right and remedy, whether conferred
herein, at law, or in equity, and may be enforced concurrently herewith, and no
waiver by any party of the performance of any obligation by the other shall be
construed as a waiver of the same or any other default then, theretofore, or
thereafter occurring or existing. At any time prior to the Closing Date, this
Agreement may be amended by a writing ASAned by all parties hereto, with respect
to any of the terms contained herein, and any term or condition of this
Agreement may be waived or the time for performance hereof may be extended by a
writing ASAned by the party or parties for whose benefit the provision is
intended.

 

Section 7.12   Expenses.      Each party herein shall bear all of their
respective cost s and expenses incurred in connection with the negotiation of
this Agreement and in the consummation of the transactions provided for herein
and the preparation thereof.

 

Section 7.13   Headings; Context.  The headings of the sections and paragraphs
contained in this Agreement are for convenience of reference only and do not
form a part hereof and in no way modify, interpret or construe the meaning of
this Agreement.

 

Section 7.14   Benefit.           This Agreement shall be binding upon and shall
inure only to the benefit of the parties hereto, and their permitted assigns
hereunder. This Agreement shall not be assigned by any party without the prior
written consent of the other party.

 

 


--------------------------------------------------------------------------------

 

 

Section 7.15   Public Announcements.      Except as may be required by law,
neither party shall make any public announcement or filing with respect to the
transactions provided for herein without the prior consent of the other party
hereto.

 

Section 7.16   Severability.  In the event that any particular provision or
provisions of this Agreement or the other agreements contained herein shall for
any reason hereafter be determined to be unenforceable, or in violation of any
law, governmental order or regulation, such unenforceability or violation shall
not affect the remaining provisions of such agreements, which shall continue in
full force and effect and be binding upon the respective parties hereto.

 

Section 7.17   Failure of Conditions; Termination.            In the event of
any of the conditions specified in this Agreement shall not be fulfilled on or
before the Closing Date, either of the parties have the right either to proceed
or, upon prompt written notice to the other, to terminate and rescind this
Agreement. In such event, the party that has failed to fulfill the conditions
specified in this Agreement will liable for the other parties legal fees. The
election to proceed shall not affect the right of such electing party reasonably
to require the other party to continue to use its efforts to fulfill the unmet
conditions.

 

Section 7.18   No Strict Construction.        The language of this Agreement
shall be construed as a whole, according to its fair meaning and intendment, and
not strictly for or against either party hereto, regardless of who drafted or
was principally responsible for drafting the Agreement or terms or conditions
hereof.

 

Section 7.19   Execution Knowing and Voluntary.          In executing this
Agreement, the parties severally acknowledge and represent that each: (a) has
fully and carefully read and considered this Agreement; (b) has been or has had
the opportunity to be fully apprized by its attorneys of the legal effect and
meaning of this document and all terms and conditions hereof; (c) is executing
this Agreement voluntarily, free from any influence, coercion or duress of any
kind.

 

Section 7.20 Amendment. At any time after the Closing Date, this Agreement may
be amended by a writing assigned by both parties, with respect to any of the
terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance hereof may be extended by a writing assigned
by the party or parties for whose benefit the provision is intended.

 

Section 7.21 Conflict of Interest. Both ASA and ASAH understand that Anslow &
Jaclin, LLP is representing both parties in this transaction which represents a
conflict of interest. Both ASA and ASAH have the right to different counsel due
to this conflict of interest. Notwithstanding the above, both ASA and ASAH agree
to waive this conflict and have Anslow & Jaclin, LLP represent both parties in
the above-referenced transaction. Both ASA and ASAH agree to hold this law firm
harmless from any and all liabilities that may occur or arise due to this
conflict.

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, and entered
into as of the date first above written.

 

ATTEST:

ASAH CORP.

 

______________________________

By:

/s/ Zak Elgamal

 

Zak Elgamal

 

 

President

 

 

ATTEST:

AMERICAN SURGICAL ASSISTANTS, INC.

 

______________________________

By:

/s/ Zak Elgamal

 

Zak Elgamal

 

 

President

 

 

 

 

 

 